                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                      UNITED STATES DISTRICT COURT
                                   9
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    SURJIT SINGH,                                   Case No. 19-cv-01249 NC (PR)
                                  12                   Petitioner,
Northern District of California




                                                                                        ORDER OF TRANSFER
 United States District Court




                                  13            v.
                                  14    WILLIAM P. BARR, et al.,
                                  15                   Respondents.
                                  16

                                  17          Petitioner, an immigration detainee, has filed a federal petition for writ of habeas
                                  18   corpus, under 28 U.S.C. § 2241. Petitioner is currently being held at the GEO-run Aurora
                                  19   Contract Detention Facility in Aurora, Colorado. Petitioner’s underlying federal habeas
                                  20   petition challenges his current detention. Specifically, petitioner represents that he “has
                                  21   been detained in immigration custody for over 17 months” without a hearing or custody
                                  22   redetermination. See Dkt. No. 1.
                                  23          Section 2241 allows “the Supreme Court, any justice thereof, the district courts and
                                  24   any circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.”
                                  25   28 U.S.C. § 2241(a). Relying on the “within their respective jurisdictions” language, the

                                  26   Case No. 19-cv-01249 NC (PR)
                                       ORDER OF TRANSFER
                                  27
                                  28
                                   1
                                       Supreme Court held that personal jurisdiction over a federal habeas corpus petition lies
                                   2
                                       exclusively in the single federal judicial district in which both the custodian of the prisoner
                                   3
                                       and the prisoner reside. Ahrens v. Clark, 335 U.S. 188, 190-91 (1948). Although this
                                   4
                                       court may have jurisdiction to hear a petition, see Braden v. 30th Judicial Circuit Court,
                                   5
                                       410 U.S. 484, 494-95 (1973), Braden also makes clear that “venue considerations may,
                                   6
                                       and frequently will, argue in favor of adjudication of the habeas claim in the jurisdiction
                                   7
                                       where the habeas petitioner is confined.” Chatman-Bey v. Thornburgh, 864 F.2d 804, 814
                                   8   (D.C. Cir. 1988). Federal courts generally take the position that the district of confinement
                                   9   “is normally the forum most convenient to the parties,” McCoy v. United States Bd. of
                                  10   Parole, 537 F.2d 962, 966 (8th Cir. 1976), and therefore exercise discretion in transferring
                                  11   petitions to the district of confinement “in the interests of justice” pursuant 28 U.S.C. §
                                  12   1404(a). See id.; see also Dunne v. Henman, 875 F.2d 244, 249-50 (9th Cir. 1989)
Northern District of California
 United States District Court




                                  13   (suggesting that even where district court has personal jurisdiction over custodian,
                                  14   preferred forum is district where petitioner is confined).
                                  15          Because petitioner is located within the jurisdiction of the District of Colorado, this
                                  16   case is TRANSFERRED to the District of Colorado. See 28 U.S.C. § 1404(a). The Clerk
                                  17   shall terminate all pending motions and transfer this matter forthwith.
                                  18          IT IS SO ORDERED.
                                  19                    March 26, 2019
                                       DATED:
                                  20                                                     NATHANAEL M. COUSINS
                                                                                         United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   Case No. 19-cv-01249 NC (PR)
                                       ORDER OF TRANSFER
                                  27
                                  28
